 

zé Case 1:20-cv-01040-JTN-PJG ECF No.1, PagelD.1 Filed 10/29/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN FILED -GR

i October 29, 2020 11:11 AM
. CLERK OF COURT
te U.S. DISTRICT COURT
BD LL ¥ = k DO aol S 5O4F 5 WESTERN DISTRICT OF MICHIGAN
BY:JMW SCANNED BY: /

 

 

 

 

 

(Enter above the full names of all plaintiffs, including prisoner number, in this action.)

  
    

ce (P5267)
Mecosta County eed
Hig th Judicial CG Reus Loued Of Michigan

(Enter above the full name of the defendant or defendants in this action.)

COMPLAINT 1:20-cv-1040

' Janet T. Neff - U.S. District Judge
L Previous Lawsuits Phillip J. Green - U.S. Magistrate Judge

CAUTION: The Prison Litigation Reform Act has resulted in substantiai changes in the ab

individuals to initiate lawsuits in this and other federal courts without prepayment of the cis -. _--.... --., ----
Accurate and compiete responses are required ‘oncerning your litigation history. Generally, a plaintiff's failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $400.00 filing fee regardless of whether your

complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes Ni NoO

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions 1 through 5 below.
Attach additional sheets as necessary to answer questions 1 through 5 below with regard to each lawsuit.

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

wleste Rn Disteict af Michigans Ted eral Cone
2. Is the action still pending? Yes NoO Do

a. If your answer was no, state precisely how the action was resolved:

 

 

3. Did you appeal the decision? Yes Nod
4. Is the appeal still pending? Yes No

a. Ifnot pending, what was the decision on appeal?

 

 

mA

Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? YesO No Ny

If so, explain:

 

 

  

Il. Place of Present Confinement fon ouN + Ave
‘Shas

; SAP Mreht
If the place of present confinement is not the place you were confined when the south is stithect of instant lawsuit us SB
arose, also list the place you were confined:

 

ail:
 

é Case 1:20-cv-01040-JTN-PJG ECF No.1, PagelD.2 Filed 10/29/20 Page 2 of 5

Ill. Parties

A. Plaintiff(s)

Place your name in the first blank and your present address in th e second blank. Provide the same information for any additional

plaintiffs. Attach extra sheets as necessary. | | y
Xx

    
 
 

  
 

 

 

Name of Plaintiff sg
Address
B. Defendant(s)
Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an

official and/or personal capacity. If there are more than four defendants, provide the same information for each additional defendant.
Attach extra sheets as necessary.

Name of Defendant #1 EF iMbeky ij Booher ee (P536740 5
Position or Title ch Sudae + Hons pa ble, fo ecuit Pousti Je dae

oi ug th ‘ud eral Cr RCiuy C Guet QO & Dehigans

 

 

 

Place of Employment

Address

 

         
 
 

Official and/or personal capacity?

Name of Defendant #2 Meco sta C aad et ou L |
Position or Title M €cos to, Ce ta wrt) J Tina l
Place of Employment Mve costa County x: L

Address 92aD South S WaP Loe ‘ee P I

 

 

 

 

 

 

Loh Yqd z

 

i)

 

 

 

. N

Official and/or personal capacity? sia oO

4 a 4 f 4 |
Name of Defendant #3 C nr AA O ‘por UIT eure Or l C ah/

4 4
Position or Title O A) rac ; A ‘evu IAF J

3
Place of Employment 2 rsto ¢ OuNT\ pit tS th “ud ,: -¢ Rui
Set

 

 

 

Address OO EL, ‘Boon 105 ig Kapias, Schioes daaqCe

Official and/or personal capacity?

 

Name of Defendant #4

 

Position or Title

 

Place of Employment

Address

 

 

Official and/or personal capacity?

 

Name of Defendant #5

 

Position or Title

 

Place of Employment

Address

 

 

Official and/or personal capacity?

 
_ Case 1:20-cv-01040-JTN-PJG ECF No.1, PagelD.3 Filed 10/29/20 Page 3 of5 i

IV. Statement of Claim
State here the facts of your case. Describe how each defendant is personally involved. Include als o the names of other persons

involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a num ber of

related claims, number and set forth each claim in a separate paragraph. Use as much space as you need. Atta ch extra sheets if
necessary.

Claro On 04-19-2080 Satueday My Aww passed Awa\)

® fog ON 9p1 Ng breast: Con ee hee Name 4s Rosey
Mi tehell 0 TPA Asked Hon Kimber/y lL. Booher
O Sela Shy ened os Matiank ‘ANd a Fee heat
Corse wtha lam as a PeRSOA) AS Cause my face
Lhe (aur i toue Aber Inmates par —

 

 

 

 
 
  
    

 

   

; Pw aah WV
las nee ay Men Manng'nig ig pet) FoF Pon
a Zeather fbelow La ee rik paly these _kacoe

Members Srace "Tl ve ie fac

hloRE at the 3a,/ ,Al the
ye bee) Peeapiyg cog cltzset sate
Case's on them toe ofhee Motte |

 

x

 

 

 

 

 

 

Cy The: atl has opened lena

: mail tRom the
() Courts Team Linited States Ditteict Court Federa|

Burld in =
C a

 

 

 

 

 

 

 

a Me

-3- (Last Revised: June 2013)
Case 1:20-cv-01040-JTN-PJG ECF No.1, PagelD.4 Filed 10/29/20 Page 4 of 5

Vv. Relief

State briefly and precisely what you want the court to do for you.

) Same of WS oulUien if takuna to trial
D sume ot940,00022 /flout of Court

(ZB L Pe AO; smile MC G neQGe /\ e I) od ef
it © Ofherk people Wt CouN Y nile t DCO IY rs fe
Nh Beason

% =

i

‘ , 4 >» § .
i Peri Je NN tiBkwmel Vhrar Tac nd AVC SN) ‘wahS oo KA€

 

 

ox Im Seamed +Se my tReedom When 1 qet let out

10-Qle-2090
Date Signature of Plaintiff

NOTICE TO PLAINTIFEF(S)

The failure of a pro se \itigant to keep the court apprised of an address change may be considered cause for dismissal.

-4. (Last Revised: June 2013)
Case 1:20-cv-01040-JTN-PJG ECF No.1, PagelD.5 Filed 10/29/20 Page 5 of 5

Hillylee Choads 7 SO04T15 MDoc#
aad suth Ctewa

Fig hana. Mek we
d L950 >

 

‘ aYal oY,
: respondence Ic
& vhs Be =

 

 
